SANDSTROM, Justice,
dissenting in part.
[¶ 22] Because Darren Seay fairly raised the issue of the impropriety of the district court’s ordering him to obtain life insurance, and because the district court improperly ordered him to obtain the insurance, I respectfully dissent.
[¶ 23] Darren Seay specifically identified as an issue:
Did the trial court commit reversible error in compelling Darren to obtain and maintain life insurance in an amount equivalent to his projected and future child support and maintenance obligations?
[¶ 24] The majority, at footnote 1, seeks to narrowly characterize the issue raised by Darren Seay: “Darren Seay argues only that the award of security constitutes an upward deviation from the child support guidelines.” But in his brief, he raises the larger issue:
When ordering the maintenance of life insurance, the trial court had no information as to whether or not Darren could obtain life insurance, or what it would cost him to obtain and maintain such a life insurance policy.
This issue is virtually identical to the argument in Snyder v. Snyder, 2010 ND 161, *714¶ 12, 787 N.W.2d 727, “that no evidence exists indicating the cost or availability of a $250,000 life insurance policy for a 56-year-old man.”
[¶ 25] In Snyder, this Court said:
We have held that requiring security for a spousal support obligation is only appropriate after assessing the relevant circumstances of a case. Gierke [v. Gierke], 1998 ND 100, ¶ 51, 578 N.W.2d 522. Here, the cost of requiring David Snyder to maintain $250,000 of life insurance is unquestionably one of those circumstances.
Snyder, 2010 ND 161, ¶ 18, 787 N.W.2d 727 (emphasis added).
[¶26] In this case, there was no request for life insurance as security. There was no assessment of the relevant circumstances of the case.
[¶ 27] I would reverse and remand that portion of the district court’s judgment requiring David Seay to maintain life insurance as security.
[¶ 28] Dale V. Sandstrom